DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11 and 14-17) in the reply filed on 02/02/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the separation feed (S, V, X) on line 15 lacking an antecedent basis should be recited as ---the common separation feed (S, V, X)--- 
Claims are recited as method (100, 200, 300) with reference numbers. These methods are referred to Figs 2, 3, and 4. Therefore, 112 rejections are also referred to these three figures.  

Similarly, dependency of claim 7 (recited as method 100 and 200) should depend on claim 2 since claim 3 is recited as a method (100).
	Also regarding claim 7, the term “the light fraction” on line 4 appears to be referred to the light faction (N) on the same line. If so applicants should include the letter (N) to this term so that it cannot be interpreted to other light fractions.
	Regarding claim 10, the light fraction (N, B) and “the further separation step (8)” appear lacking an antecedent basis. 
	Regarding claim 11, the heavy fraction (O) and “the further separation step (8, 8’)” appear lacking an antecedent basis.
	Applicant should review claims 14-17 to find out potential 112 errors, specially method (100 and/or 200 and/or 300) and dependency for consistency to amend claims to avoid an unnecessary final rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a process as recited in claim 1 in which an ethylene separation step (7) to which at least the ethane, ethylene and the hydrocarbons having three carbons in a common separation feed unseparated from one another produce a light fraction containing more than 95 mole percent of ethylene and a heavy fraction containing at least 15%by weight of the hydrocarbons having three and four carbon atoms from the separation feed and the heavy fraction is used as part of or to form a second feed gas to the steam cracking step. The closest art of record- Fickel et al (2020/0385642) - discloses a process of steam cracking a feed . 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772